Case: 17-41194      Document: 00514648729         Page: 1    Date Filed: 09/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-41194                        September 19, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ENRIQUE MEDRANO, also known as Sealed45, also known as Kieko,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 1:09-CR-109-45


Before DENNIS, CLEMENT, and OWEN, Circuit Judges
PER CURIAM: *
       Juan Enrique Medrano appeals the denial of his motion to modify his
sentence under 18 U.S.C. § 3582(c)(2) following an amendment to U.S.S.G.
§ 2D1.1. Although he acknowledges that he qualified as a career offender
under U.S.S.G. § 4B1.1 at the time of sentencing, Medrano contends that he is
eligible for a modification because the district court determined his offense
level under U.S.S.G. § 2D1.1.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41194     Document: 00514648729    Page: 2   Date Filed: 09/19/2018


                                 No. 17-41194

      Contrary to Medrano’s arguments in his brief, a COA is unnecessary to
appeal from the denial of a § 3582(c)(2) motion. We review a defendant’s
eligibility for a reduction under § 3582(c)(2) de novo. United States v. Doublin,
572 F.3d 235, 237 (5th Cir. 2009). A sentence reduction is not authorized if
“the amendment does not have the effect of lowering the defendant’s applicable
guideline range because of the operation of another guideline or statutory
provision.”   U.S.S.G. § 1B1.10, p.s., cmt. (n.1(A)) Because the applicable
statutory maximum term of imprisonment for Medrano’s offense was life, his
base offense level under § 4B1.1 was 37 and his total offense level was 34. See
§ 4B1.1(b)(1). Assuming that the amendment lowered his offense level under
§ 2D1.1, it did not alter his offense level under the career offender provisions
of § 4B1.1 or change the applicable guideline range. Therefore, Medrano is not
eligible for a modification.
      Medrano also argues that the district court erred by denying his § 3582
motion without findings or reasons. However, “a court is not required to state
findings of facts and conclusions of law when denying a § 3582(c)(2) motion.”
United States v. Evans, 587 F.3d 667, 674 (5th Cir. 2009) (internal quotation
marks and citation omitted).
      AFFIRMED.




                                       2